  Case 2:14-cr-00062-TC Document 104 Filed 03/28/19 PageID.560 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                    ORDER
                       Plaintiff,

v.

RYAN RALICKE REED,                                 Case No. 2:14 CR 62 TC
                       Defendant.                  District Judge Tena Campbell



       Before the court is Mr. Reed’s pro se motion for early termination of supervised release.

The court has carefully reviewed Mr. Reed’s motion and has sought the input of both the United

States Probation Office and the United States Attorney. Based on the information received from

both offices, the court has determined that early termination is warranted. Mr. Reed’s motion is

GRANTED and his supervision terminated..

       DATED this 28th day of March 2019.

                                             BY THE COURT:



                                             Tena Campbell
                                             United States District Judge
